Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 10/13/2022, claims 18-23 are elected for examination on the merits; and claims 1-17 are non-elected for examination.  
This application claims priority from provisional application 62962892 (filed 01/17/2020).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18, 23, 25-26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 line 3, the term “PCI” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claim 26.
Claim 23 line 3, the term “TCI” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claim 30.
Claim 25 line 2, the term “SSB” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20, 22-27, and 29-30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by CHENG, YU-HSIN (US 20190379506 A1, hereinafter CHENG).

Regarding claim 18, CHENG teaches a method for wireless communication comprising (in general, see para. 46-57 and fig. 1, 3, and 4; in particular, see para. 50 and 57):
receiving at a user equipment a first reference signal from a first remote radio head (RRH) in a serving cell (see at least para. 50 along with fig. 4, e.g. “…the UE may know from which base station/TRP the transmitted DL RSs are received”),
wherein the first reference signal includes a first PCI index for identifying the first RRH and includes a first reference signal (RS) resource identity (ID) (see at least para. 51 along with fig. 3, e.g. “…the TRP information may include multiple TRP IDs and/or Physical Cell Identities (PCIs) which represent different TRPs. In some other implementations, the TRP information may include a TRP mapping table which contains multiple TRP indices and DL RS resource indices”); and
receiving at the user equipment a second reference signal from a second RRH in the serving cell (see at least para. 50 along with fig. 4, e.g. “…the UE may know from which base station/TRP the transmitted DL RSs are received”, NOTE: two TRPs each sends its DL RS),
wherein the second reference signal includes a second PCI index for identifying the second RRH and includes a second RS resource ID (see at least para. 51 along with fig. 3, e.g. table 302 shows two TRPs and respective RS resource indices).

Regarding claim 19, CHENG teaches wherein the first reference signal comprises a first synchronization signal block (SSB) in which the first RS resource ID is a first SSB identification (ID), and wherein the second reference signal comprises a second SSB in which the second RS resource ID is a second SSB ID.  (CHENG, see at least para. 50-51 along with fig. 3, e.g. “…the DL RS resources may be Quasi Co-Location (QCL) associated RS resources, such as Synchronization Signal Blocks (SSBs), CSI-RSs,…” and “…the TRP information may include indices of DL RSs (e.g., CSI-RS indices or SSB indices)…”)

Regarding claim 20, CHENG teaches wherein the first reference signal comprises a first channel state information reference signal (CSI-RS) in which the first RS resource ID is a first CSI-RS resource ID, and wherein the second reference signal comprises a second CSI-RS in which the second RS resource ID is a second CSI-RS resource ID.  (CHENG, see at least para. 50-51 along with fig. 3, e.g. “…the DL RS resources may be Quasi Co-Location (QCL) associated RS resources, such as Synchronization Signal Blocks (SSBs), CSI-RSs,…” and “…the TRP information may include indices of DL RSs (e.g., CSI-RS indices or SSB indices)…”)

Regarding claim 22, CHENG teaches 
receiving at the user equipment a control message from the first RRH; and configuring a spatial relation for the user equipment responsive to the control message (CHENG, see at least para. 106 along with para. 61, e.g. “…UE receives a MAC CE including multiple spatial relation information indicators (e.g., SSB indices or CRIs) from the BS…”),
wherein the first reference signal serves as a source reference signal for the spatial relation (CHENG, see at least para. 106 along with para. 61, e.g. relation information indicators (e.g., SSB indices or CRIs)).

Regarding claim 23, CHENG teaches 
receiving at the user equipment a control message from the first RRH; and
configuring an uplink TCI state for the user equipment responsive to the control message (CHENG, see at least para. 52 along with para. 51, e.g. “…the BS may activate multiple TCI states at the UE through RRC signaling(s), MAC CE(s), or Downlink Control Information (DCI) for PDCCH…”),
wherein the first reference signal serves as a source reference signal for the uplink TCI state (CHENG, see at least para. 135 and fig. 13 along with para. 51-52, e.g. TCI state related mapping table 1304 and a PDCCH-Config 1302).

Regarding claim 24, CHENG teaches wherein the control message is a medium access control element (MAC-CE) message that contains a resource ID field including the first PCI index and the first RS resource ID.  (CHENG, see at least para. 106 along fig. 6 and fig. 5B, e.g. “…shown in FIG. 6, the field of spatial relation information indicators [S7 S6 S5 S4 S3 S2 S1 S0] of the MAC CE 602 is represented as [0 1 0 0 0 0 0 1], which means that a MAC CE 602 may activate both of the PUCCH spatial relation info#0 (which is corresponding to the bit S0) and the PUCCH spatial relation info#6 (which is corresponding to the bit S6),…”)

Regarding claim 25, CHENG teaches the control message is a Radio Resource Control (RRC) message that includes a spatial relation field including a first SSB index associated with the first PCI index and a second SSB index associated with the second PCI index.  (CHENG, see at least para. 105 along fig. 5B and para. 50, e.g. “…the PUCCH-Config 504 may further contain spatial relation information (e.g., spatialRelationlnfo) which includes the SSB#0 (which corresponds to the bit S0 in FIG. 6), the SSB#1 (which corresponds to the bit S1 in FIG. 6), the SSB#2 (which corresponds to the bit S2 in FIG. 6), the SSB#3 (which corresponds to the bit S3 in FIG. 6),…”)

Regarding claims 26, 27, 29, and 30, these claims are rejected for the same reasoning as claims 18, 19, 22, and 23, respectively, except each of these claims is in apparatus claim format.
To be more specific, CHENG also teaches a same or similar apparatus with transceiver (CHENG, see at least fig. 18), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG, YU-HSIN (US 20190379506 A1, hereinafter CHENG), in view of Zhang et al. (US 20190281587 A1, hereinafter Zhang).

Regarding claim 21, CHENG teaches 
receiving at the user equipment a control message from the first RRH; and configuring a downlink transmission configuration indicator (TCI) state for the user equipment responsive to the control message (CHENG, see at least para. 52 along with para. 51, e.g. “…the BS may activate multiple TCI states at the UE through RRC signaling(s), MAC CE(s), or Downlink Control Information (DCI) for PDCCH…”),
wherein the first reference signal is a source reference signal in a quasi-colocation (QCL) relationship established by the downlink TCI state, and wherein the QCL relationship is selected from a group consisting of QCL Type-A, and QCL Type-D (CHENG, see at least para. 135 and fig. 13 along with para. 51-52, e.g. “…shown in FIG. 13, according to a TCI state related mapping table 1304 and a PDCCH-Config 1302, the UE may know that the CORESET is used for multi-TRP transmission, because the TCI state#1 is associated with two different type D CSI RS resources (e.g., the CSI-RS resources#0 and the CSI-RS resources#10)”).
CHENG differs from the claim, in that, it does not specifically disclose QCL Type-B, QCL Type-C, which is well known in the art and commonly used for effectively increasing link budget.
Zhang, for example, from the similar field of endeavor, teaches similar or known mechanism of [QCL relationship of] QCL Type-B, QCL Type-C (see at least para. 32, e.g. “…quasi co-location types corresponding to each DL RS is given by the higher layer parameter qcl-Type in QCL-Info and may take one of the following values: QCL-TypeA: {Doppler shift, Doppler spread, average delay, delay spread}; QCL-TypeB: {Doppler shift, Doppler spread}; QCL-TypeC: {average delay, Doppler shift}; QCL-TypeD: {Spatial Rx parameter}”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Zhang into the method of CHENG for effectively increasing link budget.

Regarding claim 28, this claim is rejected for the same reasoning as claim 21 except this claim is in apparatus claim format.
To be more specific, CHENG in view of Zhang also teaches a same or similar apparatus with transceiver (CHENG, see at least fig. 18), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465